     Case: 1:16-cr-00719 Document #: 98 Filed: 10/11/18 Page 1 of 4 PageID #:435   1




1                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
2                                   EASTERN DIVISION

3       UNITED STATES OF AMERICA,                   )   Docket No. 16 CR 00719-1
                                                    )
4                          Plaintiff,               )   Chicago, Illinois
                                                    )   October 10, 2018
5                    v.                             )   10:03 a.m.
                                                    )
6       WILLIAM WHITLEY,                            )
                                                    )
7                         Defendant.                )

8
                          TRANSCRIPT OF PROCEEDINGS - Status
9                      BEFORE THE HONORABLE VIRGINIA M. KENDALL

10
        APPEARANCES:
11
        For the Government:            UNITED STATES ATTORNEY'S OFFICE BY
12                                     MS. SARAH E. STREICKER
                                       MS. MICHELLE PETERSEN
13                                     MR. JOSEPH STEWART
                                       Assistant United States Attorneys
14                                     219 South Dearborn Street
                                       5th Floor
15                                     Chicago, Illinois 60604

16

17

18

19

20

21      Court Reporter:                GAYLE A. McGUIGAN, CSR, RMR, CRR
                                       Federal Official Court Reporter
22                                     219 South Dearborn, Room 2318-A
                                       Chicago, Illinois 60604
23                                     (312) 435-6047
                                       Gayle_McGuigan@ilnd.uscourts.gov
24

25
     Case: 1:16-cr-00719 Document #: 98 Filed: 10/11/18 Page 2 of 4 PageID #:436   2




1            (In open court:)

2                  MS. STREICKER:       Your Honor, with regard to the Whitley

3       matter, I think we'll be setting another status anyway, if your

4       Honor wants to call it --

5                  THE COURT:      Why don't we call it and see what happens.

6                  MS. STREICKER:       -- and then we can fill in Mr. Willis.

7                  THE CLERK:      16 CR 719, Defendant 1, U.S. versus

8       William Whitley.

9            (Defendant enters courtroom.)

10                 THE COURT:      Good morning.

11                 MS. STREICKER:       Good morning, your Honor.

12                 THE COURT:      Mr. Whitley --

13                 THE DEFENDANT:       Yes, ma'am.

14                 THE COURT:      -- we haven't seen your attorney yet, but

15      the prosecutors tell me they're probably going to set just a

16      status.    And if we don't do anything substantively, I'll just

17      let know him.      I'll have my courtroom deputy call him and tell

18      him, okay?

19                 So let me hear what's going on.

20                 MS. STREICKER:       Yes, your Honor.

21                 For the record, Sarah Streicker, Michelle Petersen,

22      and Joe Stewart on behalf of the United States.

23                 Your Honor, since our last hearing, two things have

24      happened.

25                 One is the government sent a letter to Mr. Willis, as
     Case: 1:16-cr-00719 Document #: 98 Filed: 10/11/18 Page 3 of 4 PageID #:437   3




1       well as the Court, with some recommendations of trustees,

2       potential trustees.        There are four on that list.          So I think

3       one thing is we'd like to get Mr. Willis' input at the future

4       status.

5                  THE COURT:      Okay.

6                  MS. STREICKER:       The other thing, your Honor, is we did

7       also send a draft trust agreement -- or trust document, I

8       should say.      And, of course, it won't be finalized until the

9       trustee is chosen.        But just so counsel and the Court can see

10      what we were working on.

11                 THE COURT:      Okay.    So what I'll do is just set this

12      over for a few weeks.

13                 Is two weeks a good idea?

14                 MS. STREICKER:       I think that would be great, your

15      Honor.

16                 And before I forget, just one other matter.               The

17      Financial Litigation Unit needs to get some more information

18      regarding the Nationwide account that was set forth in the

19      supplement to the PSR, the account where the restitution funds

20      are coming from.       I believe Mr. Stewart can speak to this.            If

21      they can -- if the Court can enter an order so they can have

22      access to Probation's files, is it, Mr. Stewart?

23                 MR. STEWART:      Very simply, your Honor, in the minute

24      order setting the status, if you could just also include a

25      sentence just allowing the Probation Office to share the
     Case: 1:16-cr-00719 Document #: 98 Filed: 10/11/18 Page 4 of 4 PageID #:438   4




1       address of Nationwide Retirement Solutions with us.

2                  THE COURT:      I can do that.

3                  You can either have next Friday, or you go out into

4       November.     So which one would you like?

5                  MS. STREICKER:       You know what, your Honor, let's do

6       next Friday.

7                  THE COURT:      Let's do noontime, 12:00 noon on the 19th.

8                  And then I'm going to ask my court reporter if you

9       could just put the transcript up on the docket for Mr. Willis

10      so he'll know exactly what happened today.              And he can view it

11      and review it with you.         Okay?    All right.

12                 MS. STREICKER:       Thank you, your Honor.

13                 THE COURT:      See you next Friday.        Thanks.

14           (Proceedings concluded at 10:06 a.m.)

15                                 C E R T I F I C A T E

16           I certify that the foregoing is a correct transcript of the

17      record of proceedings in the above-entitled matter.

18

19
        /s/ GAYLE A. McGUIGAN_____________                      October 11, 2018
20      Gayle A. McGuigan, CSR, RMR, CRR                                Date
        Official Court Reporter
21

22

23

24

25
